Case 1:21-mc-02056-RPK Document 1-6 Filed 07/14/21 Page 1 of 1 PagelD #: 85

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

IN RE APPLICATION OF MAKHPAL

KARIBZHANOVA FOR JUDICIAL Case No.
ASSISTANCE PURSUANT TO 28 U.S.C. ECF Case
§ 1782

 

ORDER GRANTING JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782

THIS MATTER having been brought before the Court pursuant to 28 U.S.C. § 1782 by
Makhpal Karibzhanova through her attorneys Lewis Baach Kaufmann Middlemiss PLLC, and the
Court having considered the Application papers, and all other submissions before it; and for good cause
shown;

IT IS on this day of , 2021,

ORDERED that the Application for Judicial Assistance Pursuant to 28 U.S.C. § 1782 be, and
it hereby is, GRANTED; and it is further

ORDERED that John W. Moscow, Esq. of Lewis Baach Kaufmann Middlemiss PLLC is
hereby appointed Commissioner of the Court with the power to issue subpoenas seeking (i) relevant
testimony and documents as may be found within the jurisdiction of this Court, including testimony
from bankers, accountants, and business associates; (11) documents pertaining to companies and bank
accounts associated with Aidan and his nominee owners; and (iii) correspondent banking records and
records relating to securities ownership, custodianship, and transfers, and documentation and testimony
relating to real estate holdings.

SO ORDERED.

 

UNITED STATES DISTRICT JUDGE
